SIMPSON, J.
This is a.n action by the appellee against the appellant for the conversion of Uvo mules. The court, on the written request of the plaintiff, gave the general affirmative charge in favor of said plaintiff. The bill of exceptions does not state that it contains all *281of the evidence/, and there is internal evidence that it does ■ not contain all. This court has frequently ■ held that, unless the bill of exceptions shows that it contains all of the evidence, the court will' presume that there was evidence justifying the trial court in giving the general charge.—Wardsworth v. Williams, 101 Ala. 264, 13 South. 755; Evansville, etc., Co. v. Slater, 101 Ala. 245, 15 South. 241; Western Ry. v. Williams, 114 Ala. 145, 21 South. 827.
There was no error in the giving of charge No. 4, as to the measure of damages.—McLester v. Somerville & McEachin, 54 Ala. 670.
There was no error in the admission of the mortgages to Street, as the evidence tended to show that the mortgage under which the plaintiff: claimed was given in renewal of them; nor was there any other error in the admission or the exclusion of evidence.
The judgment of the court is affirmed.
Dowdell, G. J. and Mayfield and Sayre, JJ., concur.